Citation Nr: 0121971	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  01-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for residuals of a lateral meniscectomy of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active duty from August 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's left knee disability is manifested by 
subjective complaints of pain, instability, swelling, and 
popping in the joint.  He takes Advil for pain and wears a 
brace.  Objectively, there is evidence of some tenderness and 
crepitus in the knee.  Otherwise, there is full range of left 
knee motion and no evidence of swelling, instability, laxity, 
locking, or weakness or atrophy.  Radiographic studies show 
lateral compartment arthritis and osteonecrosis in the 
lateral femoral condyle.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for residuals of a lateral meniscectomy of the left knee have 
not been met.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 
4.20, 4.21, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code 5259 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, by way of 
the July 2000 rating decision and March 2001 statement of the 
case, the RO provided the veteran and his representative of 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claim.  In addition, by 
letter dated in March 2001, the RO informed the veteran of 
the passage of the VCAA and the changes it effected, 
explained what evidence it currently had, and offered the 
veteran another opportunity to submit or enlist assistance in 
obtaining additional relevant evidence.  With respect to the 
duty to assist, the RO afforded the veteran a medical 
examination.  Although the veteran submitted some VA medical 
records, during the June 2001 Travel Board hearing, he denied 
receiving any recent VA care.  The veteran also submitted 
private medical records in support of his claim.  He had not 
authorized VA to secure any other private records.  Finally, 
because the veteran has been informed of the VCAA and has the 
opportunity to submit evidence and argument in support of his 
claim, there is no indication that the Board's present review 
of the claim will result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

In a March 1992 rating decision, the RO established service 
connection for a torn lateral meniscus of the left knee with 
pain and locking.  It assigned a 10 percent evaluation at 
that time.  The veteran underwent left knee surgery in August 
1992.  The RO continued the 10 percent evaluation in a 
November 1992 rating action.  

The veteran submitted a claim for an increased rating for the 
left knee disability in March 2000.  In connection with that 
claim, he underwent a VA orthopedic examination in April 
2000.  He had had two arthroscopic procedures on the knee.  
He had daily pain, weakness, and stiffness, as well as 
occasional swelling and four to six instances of giving way 
each day.  The knee did not lock.  The veteran denied having 
flare-ups, stating that the pain was constant.  He treated 
the knee with rest and ice.  He wore a brace.  The veteran 
related that it was difficult to negotiate stairs and that he 
could not sit or stand for prolonged periods.  Examination of 
the left knee revealed range of motion from 0 to 140 degrees.  
The veteran ambulated without difficulty.  There was no soft 
tissue swelling, discoloration, or ligamentous injury.  
McMurray testing was negative.  The examiner noted that prior 
magnetic resonance imaging (MRI) showed spontaneous 
osteonecrosis over the lateral femoral condyle and a small 
joint effusion.  The diagnosis was continuing episodes of 
musculoligamentous strain in the left knee, spontaneous 
osteonecrosis of the lateral femoral condyle of the left 
knee, and status post two arthroscopies with lateral 
meniscectomies.  X-rays of the knee taken for the examination 
were normal.   

In a July 2000 rating decision, the RO again continued the 10 
percent evaluation for the left knee disability, 
characterized as residuals of a lateral meniscectomy of the 
left knee.  The veteran timely appealed that decision.  

The veteran's May 2001 substantive appeal indicated that he 
had constant knee pain, giving way in the joint, and limited 
abilities.  With the appeal, he submitted VA medical records 
dated through March 1999.  The records indicated that the 
veteran underwent a second left knee procedure in August 
1996.  Thereafter, he continued to complain of chronic left 
knee pain.  From February 1999 to March 1999, the veteran 
received several therapeutic injections into the left knee.  

Also in May 2001, the veteran submitted records from the 
Sports Medicine Center.  Progress notes dated in April 1999 
indicated that he did well following the two knee procedures 
but had suffered a recent re-injury at work.  He had 
persistent pain with swelling and crepitation.  There was no 
instability or true locking.  Examination revealed tenderness 
and crepitation in the lateral joint line, mild subpatellar 
crepitation, and trace effusion.  There was full range of 
motion and excellent motor strength.  There was no 
instability.  The impression was possible lateral meniscus 
tear.  A May 1999 MRI showed degenerative changes in the 
lateral compartment with findings suggestive of osteonecrosis 
in the lateral femoral condyle.  Notes dated in July 1999 
reflected continued symptoms without change.  The veteran 
presented in January 2000 for follow up.  He got along pretty 
well except for when he stood for long periods, such as at 
work.  He noticed that the knee tended to "rock over into 
valgus" with weightbearing, which increased his discomfort.  
Examination revealed tenderness and crepitus in the lateral 
joint line and mild pseudolaxity due to joint space 
narrowing.  There was no other laxity and no effusion.  X-
rays were unchanged.  The impression was lateral compartment 
arthritis.  The physician prescribed an unloader knee brace.  

The veteran testified at a Travel Board hearing in June 2001.  
He related that the left knee pain and instability had 
gradually worsened since the surgeries.  He took Advil for 
pain and wore a brace at times.  The veteran explained that 
he had constant, daily pain.  He could walk about 10 steps 
before experiencing pain.  He had knee instability on stairs 
and had to use a handrail.  The veteran currently worked as a 
manager at a grocery store, which required standing, lifting, 
and pushing.  He often had to ask another employee to help 
him with duties due to the knee disability.  After a normal 
workday, he had knee throbbing and some swelling.  He 
elevated the knee and used ice.  He also experienced popping 
in the joint.  The veteran related that the knee sometimes 
felt unstable to the point of causing him to fall, though he 
had so far been able to avoid doing so.  He described his 
knee pain, on a scale of 1 to 10, as 5 during the middle of a 
workday and 10 at the end of a workday.  He obtained minimal 
relief with pain medication and elevating the leg.  The 
veteran added that he also had knee pain with prolonged 
sitting and instability when he tried to stand.  The pain 
occasionally woke him at night.  He was unable to participate 
in sporting activities.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  See 38 C.F.R. § 4.1.  

The veteran's left knee disability is currently evaluated as 
10 percent disabling under Diagnostic Code (Code) 5259.  
38 C.F.R. § 4.71a.  Under Code 5259, a maximum 10 percent 
rating is awarded for removal of the semilunar cartilage, 
symptomatic.    

There are other diagnostic codes for the evaluation of knee 
disability that provide for a disability rating greater than 
10 percent.  However, Code 5256 is not for application 
because there is no evidence of left knee ankylosis.  
Similarly, Code 5262 is not applicable because the evidence 
does not show impairment of the tibia and fibula.  Also, 
there is no evidence of any limited flexion or extension of 
the leg.  See 38 C.F.R. § 4.71, Plate II (normal range of 
motion for the knee).  Therefore, applying Code 5260 or Code 
5261 is not appropriate.  Moreover, although the veteran 
subjectively complains that the knee gives way, VA and 
private medical records are negative for objective 
confirmation of recurrent subluxation or lateral instability.  
Therefore, Code 5257 is not for application.  Finally, the 
evidence does not reflect the existence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, or joint effusion, such that Code 5258 would apply.  

The Board notes that radiographic studies show arthritis in 
the lateral compartment of the left knee.  Pursuant to 
38 C.F.R. § 4.71a, Code 5003, degenerative arthritis is rated 
according to limitation of motion of the affected part.  As 
discussed above, however, there is no evidence of any 
limitation of left knee motion.  In the absence of limitation 
of motion, no more than a 10 percent rating is in order under 
Code 5003 with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, which is not 
applicable in this case.  Accordingly, the Board finds that 
residuals of a lateral meniscectomy of the left knee are most 
appropriately evaluated under Code 5259.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

As discussed above, Code 5259 provides for a maximum 10 
percent rating for removal of semilunar cartilage, 
symptomatic.  The veteran has had two knee procedures for 
correction of lateral meniscus tears.  He describes symptoms 
of pain, instability, swelling, and crepitus.  Therefore, the 
10 percent rating under Code 5259 appears appropriate.  
38 C.F.R. § 4.7.    

However, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The medical nature of the particular disability determines 
whether the diagnostic code is predicated on loss of range of 
motion.  VAOPGCPREC 9-98.  Code 5259 requires consideration 
of 38 C.F.R. 
§§ 4.40 and 4.45 because removal of the semilunar cartilage 
may result in complications resulting in loss of motion. Id. 

However, in this case, as discussed above, the veteran has 
full range of motion of the left knee.  Therefore, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not 
applicable.  However, even considering functional loss, the 
Board finds no basis for awarding more than a 10 percent 
rating.  That is, the record is negative for objective 
evidence of functional loss from weakness, more or less 
movement than normal, deformity or atrophy, or swelling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for residuals of a lateral meniscectomy of the left 
knee.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.40, 4.45, 4.71a, Code 5259.        


ORDER

A disability rating greater than 10 percent for residuals of 
a lateral meniscectomy of the left knee is denied.   



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 



